No. 99-10324
                               -1-

              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 99-10324
                        Summary Calendar


JAMES WATSON RAMSEY,

                         Plaintiff-Counter Defendant-Appellant,
versus

UNITED STATES OF AMERICA; ROBERT RUBIN, Secretary of
Treasury; JOHN MAGRAW, Director of ATF; LES MARTZ, Special
Agent in Charge of ATF; JERRY LLOYD, ATF Agent;
JIM BOWLES, Sheriff of Dallas County; BOB KNOWLES, Assistant
Chief Deputy; JOHN DOE, Captain of Lew Sterrett Justice
Center Central Intake Division; JOHN DOE, Lieutenant in Charge
of Detention (3 PM Shift); JOHN DOE, Lieutenant in Charge of
Detention (11 PM Shift); JOHN DOE, Lieutenant in Charge of
Detention (7 AM Shift); JOHN DOE, Sergeant in Charge of
Detention (3 PM Shift); JOHN DOE, Sergeant in Charge of
Detention (11 PM Shift); JOHN DOE, Sergeant in Charge of
Detention (7 AM Shift); KATHLEEN HAWK, Director of
Bureau of Prisons; GEORGE E. KILLINGER, Warden FCI Ft. Worth;
HASS, Assistant Warden FMC Fort Worth; JOHN DOE, Head of
Intake Screening at FMC Fort Worth; MAC EASLEY, Clinic
Supervisor at FMC Fort Worth; M. ANDUJAR, Pharmacist at FMC
Fort Worth; MIKE SHARP, Chief Psychologist FMC Fort Worth;
DEBORAH MITCHELL, Psychologist FMC Fort Worth; JAN WOOD,
Case Manager FMC Fort Worth; P. SHANKS, Case Manager FMC Fort
Worth; HEMMINGWAY, U.S. Public Health Therapist FMC Fort
Worth; FLYCZAK, U.S. Public Health Therapist FMC Fort Worth;
ANNETTE CURRIER, Utilization Review Manager FMC Fort Worth;
MELVIN, Outside “Jobst” Contractor for U.S. Public Health
Service FMC Fort Worth,

                         Defendants-Appellees,
and

MARK HOWELL, City of Carrollton Arson Investigator; D. WIGNALL,
City of Carrollton Assistant Fire Chief; BRUCE VARNER, City
of Carrollton Fire Chief,

                          Defendants-Counter Claimants-Appellees.


                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:96-CV-3358-G
                       --------------------
                            No. 99-10324
                                 -2-

                          February 10, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     James Watson Ramsey, federal prisoner #28081-077, appeals

from the district court’s dismissal of his civil rights complaint

filed pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971).   He argues that he should have

been allowed to sue the federal defendants pursuant to 42 U.S.C.

§ 1983 and that the federal defendants were not entitled to

qualified immunity; that his claims against defendants Wignall,

Varner, Bowles, and Knowles should not have been dismissed

pursuant to Fed. R. Civ. P. 12(b)(6); and that the district court

erred by granting summary judgment in favor of defendant Howell.

We have reviewed the record and find no reversible error.

Because Ramsey failed to exhaust his administrative remedies

prior to filing suit, the district court did not err by

dismissing his claims against the United States.    See Flory v.

United States, 138 F.3d 157, 159 (5th Cir. 1998).   Further,

Ramsey has failed to show how defendants Wignall, Varner, Bowles,

or Knowles were personally involved in any alleged constitutional

violations.    See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir.

1987).   Finally, because Ramsey’s claims against Howell and the

individual federal defendants are not adequately briefed, these

claims are deemed abandoned on appeal and will not be addressed



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-10324
                                 -3-

by the court.    See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   Accordingly, the judgment of the district court is

AFFIRMED.    Ramsey’s motion to file three individual reply briefs

is DENIED.

     AFFIRMED; MOTION DENIED.